DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10-14, 23, 27, 28 and 30-34 are pending.

Election/Restrictions
Applicants' election with traverse of Group I, claims 1, 2, and 4-7, in the reply filed on 1/18/22 is acknowledged. The traversal is on the ground(s) that the rejection does not include "a persuasive showing that there would be a serious burden" examining Groups I and II together, and that a search of the two groups can be made without undue burden (pg 2). 
This is not found persuasive because the application is a national stage application filed under 371, and search burden is not a consideration in such applications when setting forth a restriction requirement. As set forth at page 3 of the restriction requirement mailed on 11/15/21, Groups I and II lack unity of invention because the technical feature linking the inventions does not define a contribution over the prior art.
Claims 8, 10-14, 23, 27, 28 and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of "solvent" as the species of excipient in the reply filed on 1/18/22 is also acknowledged. This species reads on each of the claims in the elected group.
Claims 1, 2 and 4-7 are under consideration, as they read upon the elected species.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancel et al, U.S. Patent Application Publication 20140275229, published 9/18/14. The earliest date to which the instant application claims priority is 6/7/16.
Claim 1 encompasses a composition comprising a modified RNA encoding VEGF-A polypeptide of SEQ ID NO: 2 and a citrine saline buffer, wherein said buffer is substantially free of divalent cations. The specification defines the term "composition" to mean "a combination of at least two parts or elements that make up something" (¶ 173), and the term "modified RNA" to mean: 
"RNA molecules containing one, two, or more than two nucleoside modifications comparing to adenosine (A) ((2R,3R,4S,5R)-2-(6-amino-9H-purin-9-yl)-5-(hydroxymethyl)oxolane-3,4-dio- l), guanosine (G) (2-Amino-9-[3,4-dihydroxy-5-(hydroxymethyl)oxolan-2-yl]-3H-purin-6-one), cytidine (C) (4-amino-1-[3,4-dihydroxy-5-(hydroxymethyl)tetrahydrofuran-2-yl] pyrimidin-2-one), and uridine (U) (1-[(3R,4S,5R)-3,4-dihydroxy-5-(hydroxymethyl)oxolan-2-yl]pyrimidine-2,4--dione), or compared to AMP, GMP, CMP, and UMP, in RNA molecules, or a portion thereof" (¶ 185). 

Bancel teaches modified mRNA molecules (mmRNA), including compositions of mmRNA (¶ 5). The term "modified" refers to "modification with respect to A, G, U or C ribonucleotides" (¶ 308), which meets the definition of the term "modified" recited in claim 1, as defined in the instant application (quoted above). Bancel further teaches that pharmaceutical formulations of the invention may include buffering agents (¶ 728), and that exemplary buffering agents including "citrate buffer solutions" and more specifically "sodium citrate" (¶ 734). Such formulations, by including a buffer in addition to the modified RNA, meet the definition of a composition as defined by the instant application 


    PNG
    media_image1.png
    393
    738
    media_image1.png
    Greyscale



As such, Bancel teaches a composition comprising a modified RNA encoding a VEGF-A polypeptide of SEQ ID NO: 2 and a citrate saline buffer (i.e., a sodium citrate buffer), wherein the citrate saline buffer is substantially free of divalent cations. As such, teachings of Bancel anticipate claim 1.
Claim 2 is an independent claim encompassing a formulation comprising a pharmaceutically acceptable amount of a modified RNA encoding a VEGF-A polypeptide of SEQ ID NO: 2 and a citrine saline buffer, wherein the citrate saline buffer is substantially free of divalent cations. This differs from claim 1 in that it recites a "formulation" instead of a "composition", and that a "pharmaceutically acceptable amount" of the modified RNA is required. The teachings Bancel that anticipate claim 1 are set forth above, and are directed to a "formulation". Bancel further teaches doses for administration of the modified mRNAs, and including "therapeutically effective" dose levels (¶ 790). As such, the teachings of Bancel also anticipate claim 2. 
Claims 4 and 5 limit the formulation of claim 2 to one wherein the buffer is substantially free of calcium or magnesium (claim 4) or contains no calcium or magnesium (claim 5). In the teachings of Bancel set forth above, only sodium is used in the sodium citrate buffer, and thus the buffer contains no calcium or magnesium. As such, teachings of Bancel also anticipate claims 4 and 5.
Claims 6 and 7 limit the formulation of claim 2 to one further comprising a pharmaceutically acceptable excipient (claim 6) that is selected from a group including solvent (claim 7), which is the elected species under consideration. '293 further teaches that formulations of the invention include "traditional excipients such as any and all solvents" (¶ 491). As such, teachings of Bancel also anticipate claims 6 and 7.

Conclusion
No claims are allowable.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646